Case 2:19-cv-14146-KM-ESK Document 37-1 Filed 05/31/19 Page 1 of 4 PageID: 402




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

LOUISIANA HEALTH SERVICE & INDEMNITY
COMPANY D/B/A BLUE CROSS AND BLUE
SHIELD OF LOUISIANA, and HMO LOUISIANA,
INC., on behalf of themselves and all others similarly
situated,

       Plaintiffs,
                           v.                            CIVIL ACTION NO. 1:19-cv-00474

JANSSEN BIOTECH, INC., JANSSEN ONCOLOGY,
INC., JANSSEN RESEARCH & DEVELOPMENT,
LLC, and BTG INTERNATIONAL LIMITED,

       Defendants

MAYOR AND CITY COUNCIL OF BALTIMORE, on
behalf of itself and all others similarly situated,

       Plaintiffs,
                           v.
                                                         CIVIL ACTION NO.: 1:19-cv-00605
JANSSEN BIOTECH, INC., JANSSEN ONCOLOGY,
INC., JANSSEN RESEARCH & DEVELOPMENT,
LLC, and BTG INTERNATIONAL LIMITED,

       Defendants

IRON WORKERS DISTRICT COUNCIL
(PHILADELPHIA and VICINITY) HEALTH
BENEFIT PLAN, on behalf of itself and all those
similarly situated,

       Plaintiffs,
                           v.
                                                         CIVIL ACTION NO.: 1:19-cv-00642
JANSSEN BIOTECH, INC., JANSSEN ONCOLOGY,
INC., JANSSEN RESEARCH & DEVELOPMENT,
LLC, and BTG INTERNATIONAL LIMITED,

       Defendants
Case 2:19-cv-14146-KM-ESK Document 37-1 Filed 05/31/19 Page 2 of 4 PageID: 403




KENTUCKY LABORERS DISTRICT COUNCIL
HEALTH AND WELFARE FUND, on behalf of itself
and all those similarly situated,

      Plaintiffs,
                             v.
                                                             CIVIL ACTION NO.: 1:19-cv-00658
JANSSEN BIOTECH, INC., JANSSEN ONCOLOGY,
INC., JANSSEN RESEARCH & DEVELOPMENT,
LLC, and BTG INTERNATIONAL LIMITED,

      Defendants


                               [PROPOSED] AGREED ORDER

       Upon this date, the Court having considered the Plaintiffs’ Motion for Appointment of

Interim Counsel for the Proposed Class and the supporting memorandum it is hereby

       ORDERED THAT:

       1.      Pursuant to Fed. R. Civ. P. 23(g), the Court designates the following individuals

and firms to act as co-lead counsel for the proposed class of purchaser plaintiffs:

Thomas M. Sobol                                   James R. Dugan II
Lauren G. Barnes                                  The Dugan Law Firm, LLC
Hagens Berman Sobol Shapiro LLP                   One Canal Place, Suite 1000
55 Cambridge Parkway, Suite 301                   365 Canal Street
Cambridge, MA 02142                               New Orleans, LA 70130
Telephone: (617) 482-3700                         Telephone: (504) 648-0180

Sharon K. Robertson                               Joe P. Leniski, Jr.
Cohen Milstein Sellers & Toll PLLC                Branstetter, Stranch & Jennings, PLLC
88 Pine Street, 14th Floor                        223 Rosa Parks Ave. Suite 200
New York, NY 10005                                Nashville, TN 37203
Telephone: (212) 838-7797                         Telephone: (615) 254-8801

Joseph H. Meltzer
Kessler Topaz Meltzer & Check LLP
280 King of Prussia Road
Radnor, PA 19087
Telephone: (610) 667-7706
Case 2:19-cv-14146-KM-ESK Document 37-1 Filed 05/31/19 Page 3 of 4 PageID: 404




        2.      The Court further designates Hagens Berman Sobol Shapiro LLP and Cohen

Milstein Sellers & Toll PLLC to serve as co-chairs of the co-lead class committee.

        3.      The Co-Chairs of the Co-Lead Committee shall have the following

responsibilities:

                (a) convening meetings of purchaser counsel; and

                (b) collecting reports on a periodic basis of contemporaneously kept time and
                    expenses from Zytiga Purchaser counsel.

        4.      Co-lead counsel, working together in a coordinated fashion, shall have sole

authority over the following matters concerning the respective group of plaintiffs they represent:

                (a) the initiation, response, scheduling, briefing, and argument of all motions;

                (b) determining the scope, order, and conduct of all discovery proceedings;

                (c) making such work assignments among themselves and other counsel as they
                    may deem appropriate;

                (d) retaining experts;

                (e) designating which attorneys shall appear at hearings and conferences with the
                    Court;

                (f) the timing and substance of any settlement negotiations with defendants;

                (g) allocating fees, if any are awarded by the Court;

                (h) communicating and entering agreements with defendants’ counsel; and

                (i) other matters concerning the prosecution of the case.

        5.      Co-lead counsel shall work together to ensure that all work necessary to prosecute

this action is allocated based on the skills and abilities of counsel representing the purchaser

class, and that such decisions shall not be made on the basis of whether a firm is, or is not, co-

lead counsel.
Case 2:19-cv-14146-KM-ESK Document 37-1 Filed 05/31/19 Page 4 of 4 PageID: 405




       6.      All counsel for the purchaser class plaintiffs must keep contemporaneous time

records and shall, on a monthly basis, submit them, along with summaries of any expenses to co-

lead counsel or their designee.


   IT IS SO ORDERED.

Dated: ______________, 2019                                ______________________________
                                                           United States District Judge
                                                           Eastern District of Virginia
